Title: From John Adams to the President of Congress, No. 33, 28 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam December 28th 1780
     
     The Dutch say that the English are acting the part of the Sailor, having quarrelled with three others as stout as himself, and got his Bones broke and his Eyes beat out in the Squabble, challenged four more to fight him at the same time, that he might have it in his Power to make it up with all seven, with Honour.
     If the English are not actuated by the same blind and vindictive Passions, which have governed them so many Years, it is impossible to see through their Policy. I think it is impossible they should be ignorant of the Articles of Confederation of the Neutral Powers: these Articles, as I am informed, warrant to all the Neutral Powers their Treaties with England, and stipulate that if either is attacked after the twentieth of November last it shall be made a Common Cause.
     If the English should issue Letters of Marque against the Dutch, the States General will not immediately issue Letters of Marque in return; but will represent the Facts to the Congress at Petersbourg and demand the benefit of the Treaty of Armed Neutrality, and all the Powers who are Parties to that Confederation will join in demanding of England Restitution, and, in Case of Refusal, will jointly issue Letters of Marque and Reprisal.
     The political Machine, that is now in Motion, is so vast, and comprehends so many Nations, whose Interests are not easy to adjust, that it is perhaps impossible for the human Understanding to foresee what Events may occur to disturb it. But at present there is no unfavourable appearance from any Quarter. We are in hourly Expectation of interesting News from the English, French and Spanish Fleets, from Petersbourg, from London and the Hague, and especially from North America. Every Wheel and Spring in the whole political System of Europe, would have its Motions rapidly accelerated by certain News from America of any decisive Advantage obtained over Cornwallis in South Carolina, so true it is that America is the very Centre and Axis of the whole.
     The Death of the Empress Queen, it is generally thought, will make no Alteration in the System of Europe: yet it is possible that after some time there may be Changes—none, however, which can be hurtfull to Us.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    